Citation Nr: 1504068	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-30 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to reimbursement for the cost of emergency medical treatment provided on July 19, 2012.


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to March 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Medical Center in Bay Pines, Florida.


FINDINGS OF FACT

1.  The Veteran received emergency treatment for seizures at a non-VA facility on July 19, 2012.  He is not service-connected for any disabilities.

2.  The Veteran was enrolled in the VA health care system at the time emergency treatment was furnished but had not received care or medical services with the 24-month period preceding July 19, 2012.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses are not met.  
38 U.S.C.A. §§ 1703, 1725, 5107 (West 2014); 38 C.F.R. § 17.1002(d) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA requires VA to provide notice and assistance to claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000); VAOGCPREC 5-2004 (June 23, 2004).  As will be discussed below, no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive of this issue on appeal.  See 38 C.F.R. § 3.159(b)(3)(ii), (d)(3) (2014).  Nonetheless, the Veteran was provided with notice regarding the evidence needed to substantiate his claim in October 2012, and indeed, he submitted a statement in support of his appeal in November 2012.

Reimbursement

The Veteran has appealed for reimbursement for unauthorized emergency medical expenses, which was been denied because he had not had treatment or care at a VA facility in the 24-month period preceding the treatment.  The unauthorized emergency medical care was at a local, non-VA hospital on July 19, 2012.  He argues that he is enrolled in the VA health care system, and that he contacts the VA medical center (VAMC) yearly to ensure his eligibility, but that he was never told he needed to be seen or treated in order to receive coverage.  He said that he not had received any treatment during the relevant time period because he did not have any symptoms or conditions that needed treatment.  He argues that he called the VA helpline, which "[told him] to call 911."  

The Veteran was not service-connected for any disability by VA at the time of his emergency treatment.  He does not contend, and the evidence does not demonstrate, that he received prior VA authorization for his private medical care, such that the provisions of 38 U.S.C.A. § 1703(a) (West 2014) and 38 C.F.R. § 17.52(a) (2014) would apply to his claim. 

Because he has no service-connected disabilities, the provisions of 38 U.S.C.A. 
§ 1728 - regarding treatment at a non-VA hospital for a service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, any disability if the veteran has total disability resulting from a service-connected disability, or for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C.A. Chapter 31, which requires service-connection - also do not apply.  See 38 U.S.C.A. §§ 1728, 3102 (West 2014); 38 C.F.R. §§ 17.120, 17.47(i) (2014).

Payment or reimbursement for non-VA emergency medical services for nonservice-connected disorders for Veterans without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-17.1008 (2014).  One of these conditions is that at the time the private emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received VA medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  38 U.S.C.A. 
§ 1725(b)(2)(B) (West 2014); 38 C.F.R. §17.1002(d) (2014). 

On August 1, 2012, the VAMC established that the Veteran did not receive any VA medical care within 24 months preceding his private emergency room treatment on July 19, 2012.  The Veteran has not disputed this fact.  As the Veteran does not meet one of the necessary criteria for payment or reimbursement under section 1725, it is not necessary to analyze whether his claim meets any of the other section 1725 requirements.  See 38 C.F.R. § 17.1002(a)-(h) (2014); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).

In making this determination, the Board acknowledges that the Veteran was likely unaware and never notified by VA of the requirement that he must receive VA treatment in the 24 months prior to any private emergency treatment.  Further, the Board acknowledges his argument that the helpline directed him to call 911.  However, the law is clear that ignorance cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The Court in Morris noted that the Supreme Court of the United States had held that persons dealing with the government were charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, 1 Vet. App. at 265.  Indeed, the Court recently confirmed that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  The regulation governing reimbursement of payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders specifically requires that the Veteran be enrolled in the VA health care system and have been in receipt of VA medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  As the Veteran was not enrolled in the VA health care system within the requisite 24-month period preceding his emergency treatment, the Board is unable to grant payment for this claim. 

The Board is certainly sympathetic to the Veteran's claim and particular circumstances, however, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c) (West 2014).  The Courts have held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The law does not allow for reimbursement of private medical expenses under § 1725 when the claimant did not receive VA medical services within the 24-month period preceding the furnishing of the treatment.  There simply is no provision of law in which the Board may grant the Veteran the benefits sought.  Accordingly, the claim for reimbursement must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Reimbursement for emergency medical treatment rendered on July 19, 2012, is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


